DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance 
Claims 1-2 are allowed over the prior art of record. 
Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance, the primary reason for allowance is the inclusion of particularly the limitations: a support wall configured to regulate a movement of the reference guide wall toward the urging guide wall at a position serving as the reference position, wherein the reference guide wall is urged by a second urging force larger than the first urging force toward the urging guide wall and made movable in a direction perpendicular to the conveyance direction and separating from the urging guide wall by a force to resist the second urging force, wherein, during the conveyance disabled time when the card is located at a position at which it is possible to convey the card by the second roller set, the first roller set and the third roller set are incapable of conveying the card, and the urging guide wall corrects an attitude of the card and a position of the card in the width direction by urging the card by the first urging force to allow the card to abut against the reference guide wall  positionally regulated by the support wall, and wherein, when the card is conveyed toward the reference guide wall at a position at which the first end portion shifts to an opposite side to the urging guide wall with respect to the reference position, the reference guide wall maintains the position serving as the reference position regulated by the support wall and conveys the card while turning the card in a case in which the card is conveyed by the first roller set, and the reference guide wall is retreated in a direction separating from the urging guide wall and conveys the card without turning the card in a case in which the card is conveyed by the third roller set. Applicant disclosed such card attitude correction device is capable of satisfactorily correcting the attitude of the card regardless of a type of the card and a card printing apparatus capable of satisfactorily performing printing for the card. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but do not teach the above claimed invention:
 	Matsuda et al (US 2018/0362278) teaches media/card attitude correction device (figs.3,9,10) including first roller set (44), second roller set (31), third roller set (7). However, does not teach the above claimed limitations.   
Deno (US 2013/0264767) teaches media/card attitude correction device (figs.1,2) including first roller set (114), second roller set (115), third roller set (120). However, does not teach the above claimed limitations.   
Yokoyama et al (US 2013/0249164) teaches media/card attitude correction device (figs.6,7,8) including first roller set (29), second roller set (30), third roller set (31), guide walls (110,111). However, does not teach the above claimed limitations.   

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HENOK D LEGESSE/Primary Examiner, Art Unit 2853